DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

 	Claims 9-28 are pending in the application.
 					Election/Restrictions 	 Restriction to one of the following inventions is required under 35 U.S.C. 121: 	Group I.  (Claims 9-14) drawn to a pump comprising: (a) a piston chamber; (b) an intake port; (c) a piston; (d) a first valve coupled to the port; and (e) a filter to separate gas from liquid and retain liquid in the chamber, classified in A61M1/815.  	Group II.  (Claims 15-22) drawn to a pump comprising: (b) an intake port; (c) a piston; (d) a first valve coupled to the port; (e) a filter to separate gas from liquid and retain liquid in the chamber; (f) a first chamber adjacent one side of the piston; (g) a second chamber adjacent another side of the piston; and (h) a second valve for one way flow between the 1st and 2nd chambers, classified in A61M1/78.

	Group III.  (Claim 23) drawn to a pump comprising: (b) an intake port; (d) a first valve coupled to the port; (h) a second valve for one way flow between (i) a vacuum chamber; and (j) a disposal port, classified in A61M1/0003.

	Group IV.  (Claims 24-28) drawn to a method of using a device for managing fluids during negative-pressure therapy, classified in A61M1/90.

	Inventions: I and IV; II and IV; and III and IV, are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product.  The pump of Groups I, II, and III can be used in a materially different process, such as recovering fluid from an opening in a fluid containing container. 

	Inventions of Groups: (A) II and I; (B) II and III; and (C) I and III; are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because; 	(A) II and I: the (a) piston chamber of subcombination Group I is not required for the pump of Group II as the (c) piston is used with separate (g) 1st and (h) 2nd adjacent chambers; 	(B) II and III: the (h) a second valve for one way flow between (i) a vacuum chamber; and (j) a disposal port of subcombination Group III is not required for the pump of Group II because the (e) filter is used to separate gas from liquid under vacuum from the piston; and  	(C) I and III: the (h) a second valve for one way flow between (i) a vacuum chamber; and (j) a disposal port of subcombination Group III is not required for the pump of Group I because the (d) first valve blocks fluid from exiting the (a) piston chamber and the (e) filter is used to separate gas from liquid while retaining liquid in the (a) piston chamber. The subcombinations have utility in other combinations for use recovering fluid from an opening in a fluid containing container.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

 	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. See MPEP § 806.05(c)). 
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:  	 	(a) the inventions require a different field of search as searching different classes /subclasses or electronic resources; and 		(b) the inventions require using different search strategies and/or search queries.    	In the present case, the different inventions require searching in different classes and employing different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
 					Conclusion 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva, can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3761